FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JOSE GARCIA-JIMENEZ,                       
                             Petitioner,          No. 03-74625
                   v.
                                                  Agency No.
                                                  A93-143-043
ALBERTO R. GONZALES, Attorney
General,                                            OPINION
                     Respondent.
                                           
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                 Submitted December 7, 2006*
                     Pasadena, California

                        Filed January 3, 2007

      Before: Harry Pregerson, Barry G. Silverman and
            Richard C. Tallman, Circuit Judges.

                  Opinion by Judge Silverman




  *This panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

                                  93
                 GARCIA-JIMENEZ v. GONZALES              95


                        COUNSEL

Noemi G. Ramirez, The Pacific Center, Los Angeles, Califor-
nia, for the petitioner.

Peter D. Keisler, Terri J. Scadron, and Leslie McKay, Office
of Immigration Litigation, Civil Division, United States
Department of Justice, Washington, D.C., for the respondent.
96               GARCIA-JIMENEZ v. GONZALES
                           OPINION

SILVERMAN, Circuit Judge:

   The government charged petitioner Jose Garcia-Jimenez
with being removable on account of, first, two prior criminal
convictions occurring in the mid-1990s, and, second, a recent
attempt to smuggle undocumented aliens into the country.
Garcia-Jimenez’s criminal convictions occurred before Con-
gress replaced the Immigration and Nationality Act’s waiver
of deportation provisions with the more stringent cancellation
of removal provisions. Accordingly, he was entitled to apply
for, and did receive, a waiver as to his convictions. The Immi-
gration Judge, however, denied relief as to the alien smug-
gling charge. She applied 8 U.S.C. § 1229b(c)(6), which
precludes cancellation of removal in cases where the alien has
been granted a waiver of deportation. We hold today that
§ 1229b(c)(6) bars an alien from obtaining cancellation of
removal if he has ever received a waiver of deportation, even
if the waiver of deportation was granted in the same proceed-
ing in which cancellation of removal is sought. The statute
prohibits an alien from receiving both waiver of deportation
and cancellation of removal. Therefore, we deny Garcia-
Jimenez’s petition for review.

                      I.   BACKGROUND

   Garcia-Jimenez is a native and citizen of Mexico. He
obtained temporary resident status in November 1988, and his
status was adjusted to that of legal permanent resident on
December 1, 1990.

   On June 8, 1995, Garcia-Jimenez pled guilty to corporal
injury of a spouse in violation of California Penal Code
§ 273.5(a). On March 27, 1996, he pled guilty to possession
of cocaine in violation of California Health & Safety Code
§ 11350(a). On May 27, 2000, Garcia-Jimenez came to the
attention of the immigration authorities when he attempted to
                     GARCIA-JIMENEZ v. GONZALES                          97
smuggle his sister-in-law and niece into the United States at
the San Ysidro Port of Entry.

   On June 15, 2000, the former Immigration and Naturaliza-
tion Service (“INS”) initiated removal proceedings against
Garcia-Jimenez under 8 U.S.C. § 1182(a)(2)(A)(i)(I) & (II),
charging him with removability on account of his committing
a crime of moral turpitude (i.e., the domestic violence convic-
tion) and a controlled substance violation. On February 19,
2002, the INS also charged Garcia-Jimenez with removability
under § 1182(a)(6)(E)(i) arising out of the smuggling incident
on May 27, 2000.

   Garcia-Jimenez conceded removability. Because he pled
guilty to both state charges before Congress enacted the Ille-
gal Immigration Reform and Immigrant Responsibility Act of
1996 (“IIRIRA”), Pub. L. No. 104-208, 110 Stat. 3009-597,
which abolished waiver of deportation under former § 212(c)
of the Immigration and Nationality Act (codified at 8 U.S.C.
§ 1182(c) (repealed 1996)) and instituted cancellation of
removal, he was entitled to seek § 212(c) relief as to those
charges. See INS v. St. Cyr, 533 U.S. 289, 326 (2001) (holding
retroactive application of the Act’s bar to former § 212(c)
relief would have an impermissible retroactive effect on cer-
tain lawful permanent residents).1 The alien smuggling inci-
dent, however, occurred after IIRIRA’s enactment, so, to
avoid removal based on that charge, Garcia-Jimenez had to
seek cancellation of removal under 8 U.S.C. § 1229b(a).2 The
  1
     The Board of Immigration Appeals construed § 212(c) to afford perma-
nent resident aliens a discretionary waiver of deportation if they had lived
in the country for seven consecutive years and had not been convicted of
an aggravated felony.
   2
     Cancellation of removal is available to an alien who has been a lawful
permanent resident for at least five years, has resided continuously in the
country for seven years, and has no conviction for an expanded universe
of aggravated felonies. 8 U.S.C. § 1229b(a). The IJ determined that
Garcia-Jimenez was not eligible for cancellation of removal as to his sec-
98                   GARCIA-JIMENEZ v. GONZALES
IJ denied cancellation of removal, and ordered Garcia-
Jimenez removed to Mexico.

   The Board of Immigration Appeals (“BIA”) affirmed, rea-
soning that § 1229b(c)(6) “explicitly states that an alien is
ineligible for cancellation of removal if he has been granted
relief under section 212(c),” and thus “the Immigration Judge
correctly found [Garcia-Jimenez] to be ineligible for cancella-
tion of removal because he was granted relief under section
212(c) of the Act.” Garcia-Jimenez filed this timely petition
for review.

                           II.   JURISDICTION

   [1] The Immigration and Nationality Act ordinarily divests
the court of appeals of jurisdiction to review any “final order
of removal” against an alien who, like Garcia-Jimenez, has
been found removable for committing a crime of moral turpi-
tude or a controlled substance violation. 8 U.S.C.
§ 1252(a)(2)(C). The Act, however, states that “[n]othing
[herein] . . . which limits or eliminates judicial review shall
be construed as precluding review of constitutional claims or
questions of law raised upon a petition for review.” Id.
§ 1252(a)(2)(D). The issue that Garcia-Jimenez raises in his
petition is a question of law — whether § 1229b(c)(6) bars
him from simultaneously obtaining both a waiver of deporta-
tion under § 212(c) and cancellation of removal under
§ 1229b(a). Therefore, we have jurisdiction to review his peti-
tion.

ond conviction because his first conviction in 1995 for spousal abuse con-
stituted a crime of moral turpitude, triggering IIRIRA’s new “stop-time”
provision and ending his run of “continuous physical presence” in the
United States. See § 1229b(d)(1) (“any period of continuous physical pres-
ence . . . end[s] when the alien has committed an offense referred to in sec-
tion 1182(a)(2) of this title that renders the alien inadmissible”). Thus,
when he was convicted for a controlled substance violation in 1996,
Garcia-Jimenez could no longer meet the seven-year residency require-
ment.
                   GARCIA-JIMENEZ v. GONZALES                   99
                       III.   THE MERITS

  [2] Section 1229b(c)(6) provides that cancellation of
removal is not available to:

    [a]n alien whose removal has previously been can-
    celled under this section or whose deportation was
    suspended under section 1254(a) of this title or who
    has been granted relief under [§ 212(c)] of this title,
    as such sections were in effect before September 30,
    1996.

Latching onto the word “previously,” Garcia-Jimenez argues
that § 1229b(c)(6) does not apply to him because he was
granted § 212(c) relief in the same proceeding in which he
sought cancellation of removal, not in a previous proceeding.
Garcia-Jimenez misreads the statute.

   [3] The plain language of the statute controls. See Flores-
Arellano v. INS, 5 F.3d 360, 362 (9th Cir. 1993) (applying the
Act’s plain language; “[t]he provision is not ambiguous, nor
does its plain language lead to absurd results or internal statu-
tory inconsistencies.”). Section 1229b(c)(6) mentions three
forms of relief — cancellation of removal, suspension of
deportation under § 1254, and waiver of deportation under the
former § 212(c). Congress inserted the word “or” into
§ 1229b(c)(6) in such a way as to create three different
classes of aliens, each of which is the beneficiary of one of
those three forms of relief. And the word “previously”
appears in the part of the statute that identifies the first class
of aliens, but not the second or third. See § 1229b(c)(6) (dis-
qualifying “an alien whose removal has previously been can-
celled under this section or . . . who has been granted relief
under [§ 212(c)]” (emphasis added)). We will not ignore such
a clear distinction in the statute. That is, with respect to grants
of § 212(c) relief, § 1229b(c)(6)’s bar on further relief does
not depend on when the alien received his waiver; it is suffi-
100                  GARCIA-JIMENEZ v. GONZALES
cient if a waiver of deportation “has been granted.”3
§ 1229b(c)(6). Indeed, we said as much in Maldonado-
Galindo v. Gonzales, 456 F.3d 1064, 1067 (9th Cir. 2006):

      The statute is not ambiguous. Congress’s language
      indicates as clearly as words can state that any
      receipt of § 212(c) relief will foreclose
      [§ 1229b(c)(6)] relief: cancellation of removal is
      unavailable to ‘[a]n alien whose removal has previ-
      ously been cancelled under this section . . . or who
      has been granted relief under [§ 212(c)] . . . .’

Id.4 It is irrelevant that an alien may simultaneously apply for
adjustment of status and § 212(c) relief.

   The Eighth Circuit has come to the same conclusion. In
Munoz-Yepez v. Gonzales, 465 F.3d 347 (8th Cir. 2006), the
petitioner argued that his procedural due process rights were
violated when the immigration judge ruled that § 1229b(c)(6)
barred him from simultaneously obtaining § 212(c) relief and
cancellation of removal. Id. at 350. The court held that “Con-
gress intended to deny [cancellation of removal] to aliens who
commit multiple deportable offenses. Therefore, it does not
matter when the discretionary § 212(c) relief is granted; it dis-
qualifies the alien from [§ 1229b] relief for a second, post-
IIRIRA offense.” Id.

   [4] By enacting § 1229b(c)(6), Congress made its intention
clear: an alien who has received § 212(c) relief — at any time
  3
     We offer no opinion as to what “previously” means with respect to
aliens who initially received cancellation of removal.
   4
     At issue in Maldonado-Galindo was whether § 1229b(c)(6) bars can-
cellation of removal for those aliens granted § 212(c) relief before
IIRIRA’s enactment. We held that, even if Congress did not “clearly indi-
cate” in the statute that cancellation of removal is unavailable to an alien
who received § 212(c) relief before IIRIRA’s enactment, § 1229b(c)(6)
does not have an impermissible retroactive effect. Id. at 1068.
                 GARCIA-JIMENEZ v. GONZALES              101
— cannot also receive § 1229b relief. Garcia-Jimenez was eli-
gible for one form of relief or the other, but not both.

                     IV.   CONCLUSION

  [5] The BIA correctly held that 8 U.S.C. § 1229b(c)(6)
barred Garcia-Jimenez from seeking cancellation of removal.
The petition for review is DENIED.